— Appeal from a. decision of the Unemployment Insurance Appeal Board, filed December 18, 1974, which affirmed the decision of a referee holding that since claimant had failed to request a hearing within the statutory period, the initial determination of the Industrial Commissioner that claimant lost his employment through misconduct in connection therewith remains in effect. Section 620 (subd 1, par [a]) of the Labor Law provides that a request for a hearing must be made within the 30 days after mailing the initial determination. There is substantial evidence to sustain, the board’s determination that the initial determination was mailed to claimant on August 14, 1974 and that claimant did not request a hearing until September 16, 1974 (approximately *102433 days thereafter). Under the circumstances, the board was without jurisdiction to hear the appeal (Matter of Merkson [Catherwood] 24 AD2d 675). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.